Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 20-25 have been considered but are moot and the new ground of rejection as follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Patent Publication No. 2018/0046221) in view of KANG et al. (U.S. Patent Publication No. 2019/0019816).
Referring to figures 1-13, CHOI et al. teaches a display panel, comprising: 
a lower substrate (400) having an active area (DA) and a non-active area (NDA) adjacent to the active area, the lower substrate having a first (see figures 4, 9-10); 
a plurality of individual substrates (101/100) disposed on the lower substrate (400) and located in the active area (DA, see figures 4-10); 
a first inorganic layer (204/205, see paragraph# 52) positioned on each of the plurality of individual substrates, the first inorganic layer having a sidewall surface extending upward from the first substrate (see figure 4); 
a organic layer (205/206, see paragraph# 59) overlying the first inorganic layer, including overlying the sidewall surface of the first inorganic layer, the organic layer having a sidewall surface extending upward from the first substrate (see figure 4); 
a plurality of respective pixels (200) disposed on the respective plurality of individual substrates, each pixel having electrical components comprising the pixel (see figures 6-7, paragraphs# 73-74); and 
an electrically conductive connection line (220) disposed between components of the respective pixels on two adjacent individual substrates, the connection line being on the organic layer (see figure 11).
However, the reference does not clearly teach the organic layer surrounds laterally and above the first inorganic layer together with each of the plurality of individual substrate.
KANG et al. teaches the led device having substrate (100), a first inorganic layer (105) on the substrate (100) and an organic layer (110/140, see paragraph# 83) overlying the first inorganic layer, wherein the organic layer (110/140) laterally and above the first inorganic layer (105) together with each of the substrate (100, see figure 13, meeting claims 1, 20).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to form the organic layer surrounds laterally and above the first inorganic layer together with each of the plurality of individual substrate in CHOI et al.  as taught by KANG et al. because it is known in the semiconductor art to protect the device.
Regarding to claim 2, the sidewall surface of the first inorganic layer extends upward from the plurality of individual substrate at a first angle relative to the upper surface of the plurality of individual substrate; and the sidewall surface of the organic layer extends upward from the plurality of individual substrate at a second angle relative the upper surface of the plurality of individual substrate (see figure 4).
Regarding to claim 4, each individual substrate (100/101) has a second modulus of elasticity that is higher than the first modulus of elasticity (see paragraph# 23, 83).
Regarding to claim 5, the modulus of elasticity of the organic layer is lower than the modulus of elasticity of the first inorganic layer (see paragraphs# 83, 52, 59, it is noted that the same material would provide the same modulus of elasticity).
Regarding to claim 6, the organic layer has a third modulus of elasticity that is higher than the first modulus of elasticity of the lower substrate (see paragraphs# 52, 59, it is noted that the same material would provide the same modulus of elasticity).
Regarding to claim 7, a second inorganic layer (233) overlying the first inorganic layer (205), the second inorganic layer (233) having a sidewall surface, the organic layer overlying the second inorganic layer (205/206), including the sidewall of the second inorganic layer (233, see figure 4).
Regarding to claim 8, a portion of the organic layer (205/206) extends underneath a region of the first inorganic layer (205, see figure 4).
Regarding to claim 9, the organic layer is formed of an acryl-based organic material (see paragraphs# 52, 59).
Regarding to claim 10, third inorganic layer (235) directly overlying the second inorganic layer (233, see figure 4, paragraph# 63).
Regarding to claim 20, a stretchable display device, comprising: 
a lower substrate (400); 
a plurality of first substrates (100/101) disposed on the lower substrate and in which sub-pixels are defined; 
a plurality of second substrates (100/101) that connect first substrates adjacent to each other that are among the plurality of first substrates (100/101, see figures 8-10); 
a plurality of inorganic insulating layers (204/205/233/235) disposed on the plurality of first substrates (100/101); 
an organic insulating layer (205/206) disposed on the plurality of first substrates (100/101), respectively, covering upper surfaces and side surfaces of the plurality of inorganic insulating layers (204/205); and 
a plurality of connection lines (220) disposed on the organic insulating layer (205/206) and the plurality of second substrates (110/101, see figures 4-12).
However, the reference does not clearly teach the organic layer surrounds laterally and above the first inorganic layer together with each of the plurality of individual substrate.
KANG et al. teaches the led device having substrate (100), a first inorganic layer (105) on the substrate (100) and an organic layer (110/140, see paragraph# 83) overlying the first inorganic layer, wherein the organic layer (110/140) laterally and above the first inorganic layer (105) together with each of the substrate (100, see figure 13, meeting claims 1, 20).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to form the organic layer surrounds laterally and above the first inorganic layer together with each of the plurality of individual substrate in CHOI et al.  as taught by KANG et al. because it is known in the semiconductor art to protect the device.
Regarding to claim 21, the plurality of inorganic insulating layers includes: a first inorganic insulating layer (204) placed on the plurality of first substrates (100/101); a second inorganic insulating layer (233) placed on the first inorganic insulating layer (204) and having a smaller width than the first inorganic insulating layer; and a third inorganic insulating layer (235) placed to cover an upper surface and a side surface of the second inorganic insulating layer (233) and a part of an upper surface of the first inorganic insulating layer (204/205).
Regarding to claim 22, the plurality of inorganic insulating layers (204/205/233/235) includes: a first inorganic insulating layer (204) placed on the plurality of first substrates (100/101) and including a first part having a first width and a second part placed on the first part and having a second width smaller than the first width; a second inorganic insulating layer (205) on the second part; and a third inorganic insulating layer  (233/235) placed to cover an upper surface and a side surface of the second inorganic insulating layer (205/233) and a part of an upper surface of the first inorganic insulating layer (204, see figure 4).
Regarding to claim 24, a metal pattern (209a/b) located between the plurality of first substrates (100/101) and the thin film transistor (TFT), wherein the metal pattern (209a/b) is positioned between the first inorganic insulating layer (204) and the second inorganic insulating layer (205/233, see figure 4).
Regarding to claim 25, a metal pattern (209a/b) located between the plurality of first substrates (100/101) and the thin film transistor (TFT), wherein the second inorganic insulating layer includes a plurality of second inorganic insulating layers (204/205), and the metal pattern (209a/b) is positioned between the plurality of second inorganic insulating layers (204/205, see figure 4).
Claims 3, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Patent Publication No. 2018/0046221) in view of KANG et al. (U.S. Patent Publication No. 2019/0019816) as applied to claims 1-2, 4-10, 20, 24-25 above
Referring to figures 1-13, CHOI et al. teaches a display panel, comprising: 
a lower substrate (400) having an active area (DA) and a non-active area (NDA) adjacent to the active area, the lower substrate having a first (see figures 4, 9-10); a plurality of individual substrates (101/100) disposed on the lower substrate (400) and located in the active area (DA, see figures 4-10); a first inorganic layer (204/205, see paragraph# 52) positioned on each of the plurality of individual substrates, the first inorganic layer having a sidewall surface extending upward from the first substrate (see figure 4); a organic layer (205/206, see paragraph# 59) overlying the first inorganic layer, including overlying the sidewall surface of the first inorganic layer, the organic layer having a sidewall surface extending upward from the first substrate (see figure 4). the plurality of inorganic insulating layers includes: a first inorganic insulating layer (204) placed on the plurality of first substrates (100/101); a second inorganic insulating layer (233) placed on the first inorganic insulating layer (204) and having a smaller width than the first inorganic insulating layer; and a third inorganic insulating layer (235) placed to cover an upper surface and a side surface of the second inorganic insulating layer (233) and a part of an upper surface of the first inorganic insulating layer (204/205, in claim 21); the plurality of inorganic insulating layers (204/205/233/235) includes: a first inorganic insulating layer (204) placed on the plurality of first substrates (100/101) and including a first part having a first width and a second part placed on the first part and having a second width smaller than the first width; a second inorganic insulating layer (205) on the second part; and a third inorganic insulating layer  (233/235) placed to cover an upper surface and a side surface of the second inorganic insulating layer (205/233) and a part of an upper surface of the first inorganic insulating layer (204, see figure 4, in claim 22).
However, the reference does not clearly teach the specific angle, and the width of the inorganic layer.
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize teach the specific angle, and the width of the inorganic layer, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- teach the specific angle, and the width of the inorganic layer), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- teach the specific angle, and the width of the inorganic layer) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filing date of the claimed invention to provide a specific angle, and the width of the inorganic layer in CHOI et al. because choosing an optimum or workable range involves only routine skill in the semiconductor device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893